Citation Nr: 0114825	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran has been diagnosed with PTSD, which has been 
linked by examiners to the veteran's claimed inservice 
stressors.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claims file contains credible supporting 
evidence which confirms that the veteran's claimed inservice 
stressors occurred.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.304, 3.304(f) (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The record 
includes a recent VA examination report, which the Board 
finds to be adequate for rating purposes, as well as several 
medical statements relating the veteran's current PTSD to his 
claimed inservice stressors, thus indicating that an opinion 
by a VA physician regarding the etiology of the claimed PTSD 
is not required.  When the appellant testified before the 
undersigned Board Member in March 2001, the appellant and his 
representative were given notice of the evidence necessary to 
substantiate the veteran's claim.  The duty to suggest 
evidence was met at the time of the hearing pursuant to 38 
C.F.R. § 3.301 (2000).  No additional pertinent evidence has 
been identified by the veteran, and the Board therefore finds 
that the record as it stands is complete and adequate for 
appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for PTSD.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, and 
the Board's decision in this case, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been finalized.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  His service 
separation examination report, dated in October 1967, does 
not document  the presence of any psychiatric disorders, and 
the veteran was deemed to be psychiatrically "normal."

The veteran's post-service records include the report of a VA 
psychiatric examination conducted in November 1997.  The 
examiner stated that the veteran was "relatively vague 
concerning traumatic events in Vietnam."  However, he 
reported that the most effecting thing for him was seeing 
wounded casualties and looking in their faces.  He did 
indicate that a signal event was the grenade bombing of a 
communications truck by an 8 1/2 year old boy in which several 
of the veteran's friends were killed or injured.  The veteran 
reported that while he was not in the truck and did not 
witness the incident, the fact that this attack had occurred 
was stressful to him.  He also stated that he was stationed 
in areas where there was gunfire, but that, to his knowledge, 
no one ever fired specifically at him.  He indicated that he 
spent a great deal of time in Vietnam thinking about how to 
get home, but believed that he only had a 50/50 chance of 
returning alive.  Following a mental status examination, the 
examiner commented as follows:

[The veteran] met diagnostic criteria for 
post-traumatic stress disorder in symptom 
clusters B, C and D.  The sole element of 
question in the establishment of his 
diagnosis concerns whether or not he was 
exposed to a trauma sufficient to set off 
the syndrome as it is understood.  In 
general, [the veteran's] exposure was 
less than that of most individuals 
complaining of post-traumatic stress 
disorder symptoms.  It should be noted, 
however, that [the veteran] was an 
individual with a very negative and 
escape-oriented approach to his time in 
Vietnam and, as such, it cannot be ruled 
out that he might have been more affected 
by such experiences than some other 
individuals.  Some of his reports, in 
spite of his not having been in heavy 
combat, are consistent with reports of 
individuals who complain of the mere 
sight of bodies even in non-combat areas 
as being sufficient to precipitate post-
traumatic stress. 

Following a mental status examination, the examiner reported 
an Axis I diagnosis of PTSD.

In October 1997, the veteran underwent a VA Compensation and 
Pension Social Survey.  He stated that he went to Vietnam in 
January 1966, where his duties included digging ditches to 
run cable wire as well as installing telephone poles.  He 
reported that while completing these jobs he and others 
encountered enemy fire and resistance.  He added that some 
soldiers in his unit were killed.  There were also some times 
when he assisted others in providing switchboard 
communication support to soldiers in the combat field.  He 
was very fearful that he would be killed, and this fear 
continued throughout his entire tour of duty in Vietnam, 
resulting in traumatic fear.  A diagnosis was not rendered at 
the time of this survey.

Also of record is a statement dated in March 2001 from Adolph 
Herath, M.D., a psychiatrist at the BJC Behavioral Health 
System, a private facility.  In this statement, Dr. Herath 
indicated that he had been providing psychiatric care to the 
veteran for over four years.  He stated that the veteran 
"suffers from a Bipolar I disorder depressed type and Post 
Traumatic Stress Disorder delayed type related to his combat 
experience in Vietnam."

The veteran's claims file also contains a medical statement, 
also dated in March 2001, from Paula J. Wisdom, M.S.W., 
L.C.S.W., Q.M.H.P., a therapist in private practice.  She 
described several events which were recurrent in treatment, 
and which the veteran found it difficult to discuss.  The 
first was the shelling of a truck near his quarters.  He 
indicated that two men inside the truck were killed.  He 
stated that he felt that he should have been able to help 
these men somehow.  The second was an incident in which he 
was driving an Army truck into Vung Tau to visit someone when 
he encountered a group of Viet Cong.  Fearing for his safety, 
he drove in another direction, but ended up driving the truck 
into a tree.  Third, the veteran stated that one of his jobs 
in Vietnam was to climb telephone poles and string telephone 
wires.  He reported that he felt very helpless having to do 
this task without a weapon to defend himself.  He also 
relived a particular experience in which he was atop a 
telephone pole and witnessed a Viet Cong being shot and 
killed while running away from the area where the veteran and 
other members of his unit were located.  Finally, he stated 
that on one occasion he was performing guard duty, and an 
American solder went out of control, threatening to kill 
everyone with a rifle.  The veteran reported that he had to 
threaten this soldier with his own rifle, and feared that he 
would be forced to shoot him.  Fortunately, some other 
soldiers were able to subdue this soldier and took him away.  
This therapist then concluded that "I believe that [the 
veteran's] Post-Traumatic Stress Disorder is chronic and 
ongoing, and that it is definitely related to his military 
experiences in VietNam.  He does not appear to have had any 
other traumatic experience(s) since he has returned from the 
military."

A review of this evidence reveals at least three current 
diagnoses of PTSD by various VA and private examiners.  
Furthermore, all three of these diagnoses have been linked by 
the examiners to the veteran's claimed inservice stressors.  
Thus, the Board's analysis must turn to the required 
remaining issue of whether the record contains credible 
supporting evidence that the veteran's claimed inservice 
stressors actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  Where the veteran did not engage in combat or the 
claimed stressor is non combat-related, however, the record 
must contain service records or other credible sources which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

The official military documentation in the veteran's claims 
file reveals no evidence that the veteran was engaged in 
combat with the enemy, as contemplated by VA regulations.  
The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, for instance, does not 
reflect that the veteran received any decorations or medals 
which indicate involvement in combat. Furthermore, his 
military occupational specialty (MOS) while stationed 
overseas was "field communications crewman," which is not a 
combat arms specialty.  Moreover, the veteran's service 
records, including the service personnel records included in 
the veteran's 201 File, do not otherwise contain any entries 
which show that he received any decorations or performed any 
specific details that would have placed him in combat 
situations.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).  

In any case, the veteran himself has consistently conceded 
that he was not directly involved in any combat.  
Accordingly, in view of the lack of any official evidence 
that the veteran participated in combat with the enemy, the 
Board finds that he did not "engage in combat," and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) does not 
apply.  Therefore, as the veteran has not been shown to have 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

The veteran has set forth his claimed stressors in several 
handwritten statements, at the time of VA examinations, and 
during the course of a hearing before the undersigned Board 
Member in March 2001.  His claimed stressors consist 
primarily of events which were vague, or, in many cases, 
anecdotal in nature.  Some of these stressors included:  
seeing the wreckage of a 2 1/2 ton Army communications truck in 
which two fellow soldiers were killed by enemy mortar fire; 
seeing a Viet Cong shot by American soldiers; being atop 
telephone poles stringing wires without a weapon to defend 
himself; witnessing a fellow American soldier go crazy and 
threaten to shoot the veteran and others; and hearing about 
the grenade bombing of a communications truck by an 8 1/2 year 
old boy.  The veteran also stated that Vung Tau was mortared 
several times as he was working trying to create and 
airfield, and that Bear Cat camp was subject to a lot of 
machine gun fire while he was located there.  However, his 
main reported stressor was not related to a specific event, 
but rather concerned the intense fear he felt during the 
entire one-year period he was in Vietnam.  It appears from 
the veteran's statements and testimony that seeing others who 
had been wounded, seeing trucks that had been shelled, and 
the general "knowledge" that others had been killed and 
that he could be next, was extremely stressful for him apart 
from any particular incident.

The Board notes that both the information contained in the 
veteran's 201 File as well as various Operational Reports - 
Lessons Learned of the 39th Signal Battalion, (of which the 
veteran's Company D, 41st Signal Battalion, and later his 
267th Signal Company was a part), confirm the general duties 
and activities the veteran claimed to have engaged in, such 
as laying cables, running communications wire, establishing a 
communications airfield, and installing a microwave system 
between Da Nang and Monkey Mountain.  The Board notes that 
the veteran submitted these Operational Reports - Lessons 
Learned at the time of his March 2001 hearing.  Consequently, 
the RO did not have the benefit of considering such evidence 
in its evaluation of the veteran's claim.  However, since the 
veteran also submitted a statement explicitly waiving his 
procedural right to initial RO consideration of this 
evidence, the Board's initial consideration of this evidence 
is proper.  See 38 C.F.R. § 20.1304 (2000).  

The Operational Reports - Lessons Learned also confirmed the 
veteran's report that his battalion engaged in direct combat 
communications support with combat units in the field.  
Finally, these documents confirm the veteran's report of 
performing installation of an extensive outside cable plant 
at Bearcat.  The veteran also submitted several photos at the 
time of his March 2001 hearing which purportedly show him 
performing cable installation, engaging in guard duty at 
"Microwave Hill," viewing one or possible two destroyed 2 1/2 
ton Army communications trucks, and examining enemy booby 
traps.  Although these documents and photos serve to confirm 
the veteran's reported duties and locations in Vietnam, they 
do not necessarily confirm any of the specific incidents 
reported by the veteran.

The Board finds that, in this veteran's particular case, the 
lack of verification of the specific incidents reported by 
the veteran is not fatal to his claim.  This is because the 
veteran's mere presence in Vietnam, and the  intense fear of 
death he felt while stationed there, has been medically 
determined to be not only the veteran's principal stressor, 
but also sufficient to have caused PTSD in this particular 
veteran.  In this regard, the Board notes that in Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997), the Court of Appeals for 
Veterans Claims emphasized that VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).

In this regard, the examiner who performed the November 1997 
VA PTSD examination, after noting that the veteran's exposure 
to trauma was "less than that of most individuals 
complaining of post-traumatic stress disorder symptoms," 
nevertheless concluded that the veteran "was an individual 
with a very negative and escape-oriented approach to his time 
in Vietnam and, as such, it cannot be ruled out that he might 
have been more affected by such experiences than some other 
individuals.  Some of his reports, in spite of his not having 
been in heavy combat, are consistent with reports of 
individuals who complain of the mere sight of bodies even in 
non-combat areas as being sufficient to precipitate post-
traumatic stress."  The examiner diagnosed PTSD, thus 
concluding that despite the veteran's lack of combat 
stressors, or indeed any particularly traumatic wartime 
experiences in relation to other cases, his Vietnam 
experience was sufficient to trigger PTSD due to his 
particular susceptibilities in attitude, approach, and 
psychological make-up.  

The Board is also persuaded that the veteran's various 
descriptions of his general duties, activities, and 
experiences while in Vietnam are corroborated by Operational 
Reports - Lessons Learned, photographs, and service personnel 
records.  The Board concludes that, in this veteran's case, 
the record contains objective evidence which verifies the 
"stressor" relied upon by at least one medical professional 
in diagnosing PTSD.  Therefore, service connection for PTSD 
is warranted and the appeal is allowed.


ORDER

Service connection for PTSD is granted.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

